                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TED JOSEPH BRUNO,

        Plaintiff,
                                                    Case No. 18-cv-118-wmc
   v.

DAVID J. MAHONEY,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case without prejudice.


        /s/                                              12/11/2019
        Peter Oppeneer, Clerk of Court                       Date
